                                                                       CLERK'
                                                                            S OFFICE U.S.DIST.COURT
                                                                              AT ROANOKE,VA
                                                                                   FILED

                       IN THE UNITED STATES DISTM CT COURT                    FE2 1 12gj9
                      FOR THE W ESTERN DISTRICT OF VIRGW IA                JULA .DUDLEY,CLERK
                                ROANOKE DW ISION                          BY;
                                                                              D          K
UNITED STATES OF AM EM CA                   )
                                            )     CriminalActionNo.7:15CR00094
                                            )
                                            )     ORDER
SYLVESTER M ONROE JACK SON,                 )
                                            )     By:Hon.GlenE.Conrad
       D efendant.                          )     SeniorUnitedStatesDistrictJudge

       In Octoberof2017,thedefendant,SylvesterM onroe Jackson,wassentenced to a term of

imprisonm entof 160 m onths forhisrole in a conspiracy to distribute m ethnm phetnm ine. The

defendant recently iled a motion forreduction of sentence pursuantto the First Step Actof

2018. The governm enthasm oved to dism issthedefendant'sm otion.

       As the governm entexplains in its subm ission,the First Step A ct perm its the courtto

retroactively apply the statutorypenaltiesm odifiedby theFairSentencing Actof2010. SeeFirst

Step Actof2018,115 Pub.L.391,j 404,132 Stat.5194 (enacted Dec.21,2018). The Fair
Sentencing ActGtreduced the statutory penaltiesforcocainebaseoffenses'' in orderto ç'alleviate

the severe sentencing disparity between crack and powdercocaine.'' United Statesv.Peters,843

F.3d 572,575(4th Cir.2016)(citingFairSentencingActof2010,j2,Pub.L.No.111-220,124
Stat.2372,2373 (codified at21U.S.C.j 841(2012):. TheFairSentencingActtook effecton
August3,2010 and appliès'
                        to defendants sentenced for cocaine base offenses after thatdate.

Dorseyv.UnitedStates,567U.S.260,264(2012).
       B ecause the offense for which the defendant w as sentenced in 2017 involved

m ethnmphetsmine,ratherthan cocaine base,it is nét a çscovered offense''for purposes of the

FirstStepAct.See115Pub.L.391,j404(a)(i$1nthissection,theterm 'coveredoflbnse'means
a violation of a Federal crim inalstatute,the statutory penalties for wllich were m odifed by

sçction 2 or 3 ofthe Fair Sentencing Actof2010 ...,thatwas committed before August3,
2010). Consequently,the defendantis not eligible for a sentence reduction under the new
statutoryprovision. Seeii j404(b)(permittingaûçcourtthatimposeda sentenceforaicovered
offense'...gtojimposeareduced sentenceasifsections2 and3 oftheFairSentencingAct...
werein effectatthetimethecoveredoffensewascommitted'').
      Forthesereasons,itishereby

                                     O R DER ED

asfollows:

             Thegovernment'smotiontodismiss(Dkt No.78)isGRANTED;and
      2.     Thedefendant'smotionforreduction ofsentence(Dkt.No.77)isDENIED.
      The Clerk is directed to send a copy ofthis order to the defendant and allcotmselof

record.

      DATED:Tilis 1(N day ofFebruary,2019.



                                         SeniorUnited StatesDistrictJudge




                                           2
